

115 HRES 857 IH: Expressing support for the designation of the week of April 29, 2018, through May 5, 2018, as “National Small Business Week” to honor the vital role of small business and the passion of entrepreneurs in the United States.
U.S. House of Representatives
2018-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 857IN THE HOUSE OF REPRESENTATIVESApril 27, 2018Mr. Cárdenas (for himself, Ms. Barragán, Ms. Bonamici, Ms. Bordallo, Ms. Brownley of California, Mr. Carson of Indiana, Mr. Cicilline, Ms. Clark of Massachusetts, Ms. Clarke of New York, Mr. Correa, Mr. Costa, Mr. Garamendi, Mr. Gomez, Mr. Grothman, Ms. Hanabusa, Mr. Hastings, Mr. Johnson of Georgia, Ms. Kaptur, Mr. Larsen of Washington, Mr. Lawson of Florida, Ms. Lee, Mr. Loebsack, Mrs. Lowey, Ms. Michelle Lujan Grisham of New Mexico, Mr. Sean Patrick Maloney of New York, Ms. McCollum, Mr. McGovern, Ms. Norton, Mr. Panetta, Mr. Payne, Ms. Pingree, Mr. Polis, Ms. Roybal-Allard, Mr. Sablan, Ms. Sánchez, Mr. Serrano, Ms. Sewell of Alabama, Ms. Sinema, Mr. Swalwell of California, Mr. Takano, Mr. Tipton, Ms. Titus, Mrs. Torres, Mr. Valadao, and Mr. Vela) submitted the following resolution; which was referred to the Committee on Small BusinessRESOLUTIONExpressing support for the designation of the week of April 29, 2018, through May 5, 2018, as National Small Business Week to honor the vital role of small business and the passion of entrepreneurs in the United States.
	
 Whereas this year marks the 55th anniversary of National Small Business Week and has been endorsed by every President since 1963; Whereas approximately 27,900,000 small businesses in the United States, comprising the leading force behind the United States economy, create nearly 6 out of every 10 new jobs and generate close to 50 percent of the Nation’s nonfarm gross domestic product;
 Whereas small firms account for 63 percent of the net new jobs created between 1993 and mid-2013, and 60 percent of the net new jobs created since the end of the recession;
 Whereas 20,367,000 small businesses are nonemployer sole proprietorship firms; Whereas 3,700,000 veterans are small business owners and account for 13 percent of all United States businesses;
 Whereas the share of total businesses owned by women continues to increase, currently including over 7,800,000 small businesses;
 Whereas small businesses employ 64 percent of the private sector workforce in the United States; Whereas small businesses represent 43 percent of high-tech employment;
 Whereas small businesses produce 16 times more patents per employee than large patenting firms; Whereas small businesses represent 98 percent of all exporters and produce 33 percent of exported goods;
 Whereas, on July 30, 1953, Congress created the Small Business Administration to aid, counsel, assist, and protect the interests of small businesses by working to preserve free and competitive enterprise, to ensure that a fair proportion of the total sales of Government property are made to small businesses, and to maintain and strengthen the overall economy of the United States;
 Whereas for more than 50 years, the Small Business Administration has helped over 10,000,000 entrepreneurs reach the American dream of creating and maintaining a small business, and has played a key role in fostering local and national economic growth; and
 Whereas the President has designated the week beginning on April 29, 2018, as National Small Business Week: Now, therefore, be it  That the House of Representatives—
 (1)honors the vital role of small business and entrepreneurs in the United States during National Small Business Week; (2)supports the designation of National Small Business Week;
 (3)recognizes the important role of the Small Business Administration as a valuable resource for the United States entrepreneur;
 (4)supports and encourages young entrepreneurs to pursue their passions and create more startup businesses;
 (5)recognizes the importance of creating policies that promote a business-friendly environment for small business owners free of unnecessary and burdensome regulations and redtape;
 (6)recognizes the National Small Business Person of the Year and the National Lender of the Year; and (7)supports efforts to—
 (A)encourage consumers to shop locally; and (B)increase awareness of the value of locally owned small businesses and the impact of locally owned small business on the economy of the United States.
				